                   Case 1:06-cr-00911-WHP Document 298 Filed 11/20/19 Page 1 of 1
                                                                                                    SouthernȱDistrict
FederalȱȱDefenders                                                                   300ȱQuarropasȱStreet,ȱRoomȱ260
                                                                                       WhiteȱPlains,ȱN.Y.ȱ10601Ȭ4150
O F ȱȱN E W ȱȱY O R K , ȱȱI N C .
                                                                              Tel:ȱ(914)ȱ428Ȭ7124ȱȱFax:ȱ(914)ȱ997Ȭ6872



DavidȱE.ȱPatton                                                                                         SusanneȱBrody
                                                                                                       AttorneyȬinȬCharge
 ExecutiveȱDirector
                                                                                                          WhiteȱPlains
andȱAttorneyȬinȬChief



        November 20, 2019

        BY ECF

        The Honorable William H. Pauley III
        United States District Court Judge
        Southern District of New York
        Daniel Patrick Moynihan
        United States Courthouse
        500 Pearl Street Courtroom 20B
        New York, New York 10007

        Re:      United States v. Derrilyn Needham, 16cv4743 (WHP), 06cr0911-WHP-2

        Dear Judge Pauley:

                I write regarding the above captioned matter and to request an adjournment of the sentencing
        hearing, which currently is set for Tuesday, November 26, 2019, to December 12, 2019, at 3:00 p.m.
        Ms. Needham arrived today at the Metropolitan Detention Center in Brooklyn. David Stern and I
        would like to first meet with Ms. Needham before filing the defense sentencing submission. In light
        of the request to adjourn, the parties also seek to amend the schedule for the filing of sentencing
        pleadings. Sentencing submissions are due to be filed by tomorrow, November 21, 2019. The
        parties propose a December 5, 2019 filing deadline for sentencing submissions.

               I have discussed the instant request with Laurie Korenbaum, the Assistant United States
        Attorney assigned to this case. She has no objection to the request for an adjournment and joins in
        the request to amend the filing schedule.

        Respectfully submitted,
                                                           Application granted.


        /s Jason I. Ser
        Jason I. Ser
        Assistant Federal Defender
        Counsel for Ms. Needham

        cc: Laurie Korenbaum, A.U.S.A. (by email)

                                                                          November 21, 2019
